Citation Nr: 1624872	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  16-03 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the Veteran's net worth is a bar to the receipt of nonservice-connected pension benefits to include special monthly pension based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Michele R. Vollmer, Attorney


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1943 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted entitlement to nonservice-connected pension to include special monthly pension based on the need for aid and attendance as of January 26, 2015, but found that the Veteran's net worth was a bar to the receipt of benefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to June 1, 2015, it was reasonable for the Veteran to consume some part of his net worth for his maintenance.

2.  As of June 1, 2015, given the amount of the Veteran's income, his life expectancy, and the rate of depletion from the corpus of his estate, it was no longer reasonable to expect that the Veteran should continue to consume some part of his net worth for his maintenance.


CONCLUSIONS OF LAW

1.  Prior to June 1, 2015, the criteria for payment of nonservice-connected pension benefits with special monthly pension based on the need for aid and attendance were not met.  38 U.S.C.A. §§ 1502, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.272, 3.274, 3.275, 3.351 (2015). 

2.  As of June 1, 2015, the criteria for payment of nonservice-connected pension benefits with special monthly pension based on the need for aid and attendance were met.  38 U.S.C.A. §§ 1502, 1521, 1522; 38 C.F.R. §§ 3.3, 3.23, 3.272, 3.274, 3.275, 3.351.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
 
The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also 38 C.F.R. §§ 3.102, 3.159, 3.326 (2015).  The Veteran filed his claim using the Fully Developed Claim Process, submitted VCAA notice responses, and presented appropriate evidence and arguments.  While the Veteran's service records were fire-related and incomplete, he will not be prejudiced by the adjudication of his appeal.  His service took place several decades ago, whereas the relevant period on appeal began in January 2015.  Further, neither the Veteran nor his representative has appeared to indicate that VA failed to provide proper notice or proper assistance.

II.  Analysis

The Veteran asserts that neither his income nor his net worth have been a bar to receipt of nonservice-connected special monthly pension benefits since January 2015, when he filed his initial claim.  

The purpose of VA pension benefits is to provide a subsistence income for Veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  38 U.S.C.A. §§ 1521, 1522.  

Entitlement to improved nonservice-connected disability pension benefits under 38 C.F.R. § 3.3(a)(3) requires three things:  (1) 90 days or more of active service during a period of war; (2) being at or above 65 years or age or being permanently and totally disabled from nonservice-connected disability that is not due to willful misconduct; and (3) having an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. § 3.23 and net worth that meets the requirements of 38 C.F.R. § 3.274.  38 U.S.C.A. §§ 1502, 1521(j); see also VA Adjudication Procedures Manual M21-1, Appendix B.  

If a Veteran is in need of regular aid and attendance, special monthly pension may be warranted.  The income limit for entitlement to improved or special monthly pension is higher, as is the rate of payment.  38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(a)(1). 

In this case, the RO granted entitlement to nonservice-connected pension in a March 2015 rating decision based on the Veteran's age and wartime service.  The RO also granted entitlement to special monthly pension based on the need for aid and attendance effective January 26, 2015.  The Board notes that the Veteran's nonservice connected disorders include dementia, and lung and colon cancer.

At the time of his January 2015 claim, as a Veteran in need of aid and attendance without a dependent spouse or child, the maximum annual pension rate required that his annual income be less than $21,466.  See VA Adjudication Procedures Manual M21-1, Part I, Appendix B, Veterans Pension Rate Table (effective December 1, 2014).  According to his January 2015 claim, his gross annual income, before any allowable deductions, was $14,638.80 and consisted solely of payments from the Social Security Administration.

Payment of the improved pension benefits was, however, denied by the RO in April 2015.  The reason given was that, while the Veteran's annual income was below the necessary threshold for eligibility; his net worth was too high to allow the actual payment of benefits.  He needed to further spend down the assets he already had before payment of the improved pension benefits could be permitted.  

By statute and regulation, VA shall deny payment of improved pension benefits when, under all circumstances, including consideration of annual income, it is reasonable that some part of the corpus of the Veteran's estate be "consumed" for his maintenance.  "Corpus of estate" and "net worth" mean essentially the same thing in this context.  By regulation, they both mean the market value, minus mortgage or other encumbrances, of all real and personal property owned by the Veteran, with certain exclusions, including the value of a dwelling (single family unit, including a reasonable lot area) and the value of personal effects suitable to and consistent with the Veteran's reasonable mode of life.  38 U.S.C.A. § 1522(a); 38 C.F.R. §§ 3.274(a), 3.275(b).

The question currently before the Board is therefore whether it is reasonable to expect that some part of the Veteran's own estate should be used to pay for his maintenance before VA begins issuing improved pension benefit payments.  

Several factors must be considered when evaluating the reasonableness of the expectation that the Veteran should spend down the corpus of his estate or net worth prior to receiving benefits.  These factors include:  (1) the amount of the Veteran's income; (2) whether the property that constitutes the corpus of his estate can be readily converted into cash without substantial sacrifice; (3) his life expectancy; (4) the number of his dependents; and (5) the potential rate of depletion of the corpus of his estate, including unusual medical expenses.  See 38 C.F.R. §§ 3.272(g), 3.275(d).

As noted above, at the time of his January 2015 claim, the Veteran's annual income was $14,638.80 and came solely from payments made by the Social Security Administration.  

As of January 2015, the corpus of the Veteran's estate consisted primarily of the proceeds from the sale of his home prior to filing his January 2015 claim.  In January 2015, he had approximately $78-83,000 in cash, the bulk of which ($65,000) was proceeds from the sale of his home.  See January 2016 K. M. Statement.  He also had $3,500 in stocks, bonds, or mutual funds; however, these paid only $86.80 per year in dividends, and art pieces that were valued conservatively at only $650.  

Using the table in VA's Adjudication Manual, at the time of his January 2015 claim, he was 89 years old, giving him a life expectancy of 4.7 years.  See VA Adjudication Procedures Manual M21-1, Part V, Subpart iii, Chpt. 1, Sect. J, Life Expectancy Table for Net Worth Determinations.  

When he filed his January 2015 claim, the Veteran reported spending $3,954.17 on assisted living care and $104.90 on Medicare, Part B.  At that approximate spending rate, considering additional expenses for utility bills and personal care items and services, the Veteran's estate would cover at minimum 15 months of his maintenance costs, without unusual medical expenses.

In April 2015, the Veteran had approximately $68,000 remaining, reflecting payments for several months of assisted living rent, utility bills, and other personal care items and services.  See April 2015 Request for Details of Expenses; April 2015 K. M. Statement.  

Beginning June 2015, however, the Veteran began incurring unusual medical expenses.  Due to his nonservice connected dementia, he required care in the more expensive Memory Unit.  Whereas previously the baseline cost for his maintenance, not including personal care items and services, had been $130 per day, as of June 2015, it was $171 per day, or approximately $5,130 per month.  See January 2016 Motion to Advance Appeal with Exhibits, including 2016 K.M. Statement.  At that increased spending rate, assuming the Veteran had $64,000 remaining after paying for the month of May 2015, the corpus of the Veteran's estate would be sufficient to cover conservatively 11 months of his maintenance costs, without additional unusual medical expenses.  November 2015 and January 2016 submissions confirm that estimate, as they indicate that he had $37,864.24 remaining in November 2015 and $27,715.68 remaining in January 2016, reflecting the continuing expense of roughly $5,130 per month. 

In January 2016, however, the cost of the Veteran's baseline maintenance again increased, this time to $179.55 per day, or approximately $5,386.50 per month.  See January 2016 Motion to Advance Appeal with Exhibits, including 2016 K.M. Statement.  At that spending rate, the Veteran's remaining assets would cover at most 5 months of his baseline maintenance costs, without additional unusual medical expenses and without additional utility and personal care expenses.  Essentially, by the date of this decision, the Veteran will have spent down very nearly all of the property in the corpus of his estate.

Resolving all reasonable doubt in the Veteran's benefit, however, the Board finds that as of June 1, 2015, given the amount of the Veteran's income, his life expectancy, and, primarily, the potential rate of depletion of the corpus of his estate, it was no longer reasonable to expect that the Veteran should continue spending down the corpus of his estate or net worth prior to receiving improved pension benefits.  See 38 C.F.R. §§ 3.272(g), 3.275(d).  The Veteran did not have excessive annual income, he was expected to live and require maintenance for several years, and, due to his medical condition, it became clear that his baseline maintenance costs would continue to increase and he would continue to incur additional unusual medical expenses for the duration of his life.  

While the Veteran's medical diagnosis was the same from January 2015 to June 2015, it was not unreasonable to expect him to consume or spend down the corpus of his estate during January through May 2015.  As discussed above, prior to the increase in the cost of the Veteran's baseline maintenance in June 2015, the corpus of the Veteran's estate was such that it could have continued paying for the cost of the Veteran's maintenance for at least 15 months, including estimated utility bills and costs of personal care items and services.  The Veteran did not have any dependents from January through May 2015, he did not report incurring any additional significant unusual medical expenses during that period.  Financial statements he submitted do not indicate that any significant unusual medical expenses were indeed incurred during that period.  Essentially, from January through May 2015, given the potential rate of depletion of the corpus of the Veteran's estate at that time, it was not unreasonable to expect the appellant continue to use his own net worth to pay for the cost of his maintenance.  


ORDER

Prior to June 1, 2015, the Veteran's net worth was a bar to the receipt of nonservice-connected pension benefits with special monthly pension based on the need for aid and attendance.

As of June 1, 2015, the Veteran's net worth is not bar to the receipt of nonservice-connected pension benefits with special monthly pension based on the need for aid and attendance.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


